Citation Nr: 0901673	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-04 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to service-connected disabilities.

2.  Entitlement to an increased disability rating for 
service-connected patellofemoral pain syndrome of the left 
knee, currently rated as 10 percent disabling.
 
3.  Entitlement to an increased disability rating for 
service-connected patellofemoral pain syndrome of the right 
knee, currently rated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease (DDD) of the 
lumbar spine, currently rated as 10 percent disabling, to 
include whether the reduction from 20 percent to 10 percent 
was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant, Mother


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to May 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  That decision increased the 
veteran's disability rating for her left knee condition to 10 
percent, continued a 10 percent evaluation for the veteran's 
service-connected right knee condition, decreased the 
veteran's disability rating from 20 percent to 10 percent for 
her service-connected degenerative disc disease, and denied 
the veteran's claim of entitlement to service connection for 
depression.  The appellant appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

The veteran testified before the undersigned Acting 
Veterans Law Judge at a travel board hearing conducted at 
the Nashville RO in November 2008.  A copy of the hearing 
transcript is of record and has been reviewed.

The Board notes that at the November 2008 hearing, the 
veteran asserted that her service-connected left leg 
radiculopathy had increased in severity.  As the veteran is 
separately rated for radiculopathy and a back disorder, the 
Board does not consider these claims inextricably 
intertwined.  Therefore, the Board refers this undeveloped 
matter to the RO for appropriate action  The Board will 
proceed with consideration of the veteran's claim, based on 
the evidence of record.
FINDINGS OF FACT

1.  The preponderance of the evidence weighs against the 
conclusion that the veteran's depression is causally or 
etiologically related to her service-connected disabilities.

2.  The veteran's right knee and left knee disabilities have 
been manifested by x-ray evidence of arthritis; however, 
current range of motion of the knees is from 0 to 110 
degrees, bilaterally, and there are no objective findings of 
subluxation or instability of either knee.

3.  The veteran's lumbar spine disability was rated 20 
percent disabling for less than five years when the RO 
reduced the rating to 10 percent.

4.  There is no evidence that the veteran's lumbar spine 
disability results in forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; or, incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least two weeks during the past year.


CONCLUSIONS OF LAW

1.  Depression is not proximately due to, or aggravated by, a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.303, 3.310 (2008).

2.  The requirements for a rating in excess of 10 percent for 
a left knee condition are not met.  38 U.S.C.A. §§ 1155, 5107 
(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5260, 5261, 5262 (2008).

3.  The requirements for a rating in excess of 10 percent for 
a right knee condition are not met.  38 U.S.C.A. §§ 1155, 5107 
(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5260, 5261, 5262 (2008).

4.  The requirements for a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine are not met.  
38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5242, 
5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the veteran is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, upon receipt of an application for a service 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate her claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.
A.  Service Connection Claim 

Preliminarily, the Board finds that the VA's duty to notify, 
addressed in 38 C.F.R. § 3.159(b)(1), was satisfied by a 
letter sent to the veteran in April 2005.  The April 2005 
letter specifically addressed the evidence necessary to 
substantiate the veteran's claims, the evidence VA would seek 
to obtain, and the evidence the veteran was expected to 
provide.  The April 2005 letter was also sent prior to the 
initial unfavorable decision by VA in September 2005.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met.

Additionally, a supplemental notice letter sent to the veteran 
in April 2008 addressed the relevant rating criteria and 
effective date provisions, compliant with the requirements of 
Dingess.  While notice provided to the veteran was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the case, notice was provided by the AOJ prior 
to the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a).  Indeed, the Federal 
Circuit Court and Veterans Claims Court have clarified that 
the VA can provide additional necessary notice subsequent to 
the initial AOJ adjudication, and then go back and 
readjudicate the claim, such that the essential fairness of 
the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
April 2008 notice was provided to the veteran, the claim was 
readjudicated in a September 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of her increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).  The Board also 
notes that as service connection is being denied in the 
decision below, no rating or effective date will be assigned 
with respect to the veteran's claimed conditions.

For all of the foregoing reasons, the Board finds no 
additional notice is required prior to adjudication of the 
veteran's claim of entitlement to service connection for 
depression.

B.  Increased Rating Claims

Additional notice is required in order to satisfy the first 
Pelegrini element for an increased-compensation claim.  
Section 5103(a) compliant notice must meet the following four 
part test: 
	
(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.

The Board acknowledges that appropriate notice was not 
provided to the veteran prior to the initial unfavorable 
decision by VA in September 2005.  Failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007) cert. granted, 76 U.S.L.W. 
3529 (U.S. June 16, 2008) (No. 07-1209).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Id. at 889.  Lack of prejudicial harm may be shown 
in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id. at 887; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Federal Circuit indicated that this was not an exclusive list 
of ways that error may be shown to be non-prejudicial.  See 
Sanders, 487 F.3d 881.  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

A subsequent notice letter sent in April 2008 fully addressed 
the all of the required elements for increased rating claims 
as set forth in Pelegrini, Dingess, and Vazquez-Flores.  
While notice provided to the veteran was not given prior to 
the first agency of original jurisdiction (AOJ) adjudication 
of the case, notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a).  Furthermore, as the 
April 2008 notice letter was followed by a readjudication of 
the veteran's claim in a supplemental statement of the case 
(SSOC) in July 2008, any error in the timing of the notice 
was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-
78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  

Additionally, as the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating for the veteran's claimed disabilities, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess, 19 Vet. App. 473.  

Based on the foregoing, the Board finds that the April 2005, 
December 2005 and April 2008 notice letters adequately 
informed the veteran of the information and evidence necessary 
to substantiate her claims for increased ratings.  Therefore, 
the Board concludes that VA has provided to the veteran all of 
the notice required by law.

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).  

In light of the foregoing, the Board finds that VA has 
discharged all of its duties to notify the veteran as to her 
increased rating claims.  

C.  Duty to Assist

VA also has a duty to assist the veteran in the development 
of her claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
private treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has satisfied its duty to assist the veteran in the 
development of her claim at every stage of this case.  
Service treatment records and VA medical records have been 
obtained and associated with the veteran's claims file.  The 
veteran was afforded the opportunity to present additional 
arguments and evidence in support of her claims at a travel 
board hearing before the undersigned Acting Veterans Law 
Judge, conducted in November 2008.  Additionally, the veteran 
was afforded VA examinations in May 2005, October 2006, and 
April 2008 to determine the current severity of her service-
connected knee and back disabilities, and in October 2006 to 
determine the manifestations and etiology of her claimed 
depression.  VA has further assisted the veteran and her 
representative by providing them with the December 2006 
statement of the case (SOC), as well as supplemental 
statements of the case (SSOC) in April 2008 and July 2008.  
The SOC and SSOCs informed the veteran and her representative 
of the laws and regulations relevant to the veteran's claims, 
and the reasons for the continuing denial of the veteran's 
claims.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the veteran's claim that has not been 
obtained.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Law and Analysis

A.  Service Connection Claim

Service connection may be established for disabilities 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for depression as 
secondary to her service-connected knee and back disorders.  
Therefore, this claim must be denied.  38 C.F.R. § 3.102.

As demonstrated in the October 2006 VA examination, the 
veteran is currently diagnosed with recurrent, moderate, 
major depressive disorder.  The veteran is also presently 
service connected for disability of both knees and the low 
back.  Elements (1) and (2) of the Wallin analysis have been 
met.  The outstanding question therefore is whether there is 
medical evidence establishing a nexus (i.e., link) between 
the service-connected disabilities and the veteran's 
depressive disorder.  The Board finds that the preponderance 
of the evidence is against this aspect of the veteran's 
claim.

Review of the veteran's available medical records indicates 
that the veteran was first diagnosed with depression in May 
1999, three years after she was discharged from the military.  
VA outpatient treatment records document the veteran's mental 
health treatment from May 1999 to July 2000, during which 
time she was treated for depression related to stress from 
attending college.  Though the veteran's service-connected 
back and knee conditions were noted in her May 1999 
outpatient treatment note, and though her use of pain 
medication for these conditions is recorded, at no time 
during her treatment, does the veteran or her examiner 
indicate that the veteran's depression is related to her 
service-connected disabilities.  

The veteran's VA medical records indicate that she has been 
treated regularly for depression since August 2003.  The 
Board notes that in a November 2003 outpatient treatment 
note, the veteran attributed her depression to the frequent 
muscle spasms that interfered with her sleep and caused 
shooting pain in her back.  The examiner further noted that 
the veteran experienced psychic distress related to her 
inability to obtain employment.  At that time, the veteran 
was diagnosed with anxiety and mood disorder due to chronic 
pain syndrome.  In May 2005, the veteran reported at an 
outpatient visit that her chronic back pain exacerbated her 
mood symptoms.  Similarly, an outpatient treatment note in 
August 2005 notes that the veteran reported residual symptoms 
of depression in the setting of chronic pain.  An August 2005 
note from the veteran's psychiatric nurse practitioner states 
his opinion that the chronic pain in the veteran's knees and 
back is an exacerbating factor of the veteran's depression 
symptoms, and as such, the veteran's depression may be viewed 
as a service connected condition.  

The veteran was afforded a VA examination to assess the 
nature and etiology of her claimed disability in October 
2006.  Upon review of the veteran's claims file and VA 
medical records, in conjunction with an examination of the 
veteran, the October 2006 VA examiner concluded that the 
veteran was suffering from depression with symptoms including 
anhedonia, irritability, sadness, poor sleep, hopelessness, 
fatigue, and poor appetite.  The VA examiner concluded, 
however, that the veteran's depression is less likely than 
not caused by or a result of her service-connected knee 
conditions and radiculopathy.  In support of her opinion, the 
examiner noted that, although the veteran was being treated 
for pain while she was undergoing treatment for depression in 
1999-2000, the veteran attributed her symptoms to school 
related stress but did not mention any physical pain, 
indicating that her depression was not directly attributable 
to her pain.  The October 2006 examiner further noted that 
the veteran was a less than reliable informant, as noted in a 
personality assessment performed in 2000, and as confirmed 
during the VA examination when she was not forthcoming about 
her legal history until she was confronted with it by the 
examiner.  

The Board acknowledges that there are conflicting medical 
opinions as to the cause of the veteran's claimed disability.  
The law is clear, however, that it is the Board's duty to 
assess the credibility and probative value of evidence, and 
provided that it offers an adequate statement of reasons and 
bases, the Board may favor one medical opinion over another.  
Owens v. Brown, 7 Vet. App. 429 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court has held, 
for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  A medical opinion based upon 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
claimant's history, and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).

After weighing the medical evidence, the Board finds the 
October 2006 VA medical opinion to be more probative than the 
August 2005 note from the veteran's VA psychiatric nurse 
practitioner.  Significantly, there is no indication in the 
August 2005 note that indicates the psychiatric nurse 
practitioner reviewed the veteran's service treatment 
records, VA medical records, or claims file.  This is 
significant because she has been repeatedly suspected of 
exaggerating symptoms and/or malingering.  See VA outpatient 
notes from May 2000, November 2003, October 2005, and May 
2006.  Documents further indicate that the veteran is a poor 
historian.  Therefore, to the extent the August 2005 note is 
based upon the veteran's attribution of her increased 
depression symptoms to increased pain in her knees and back, 
the Board finds that it is unreliable.  The Board further 
notes that the August 2005 note is merely a conclusory 
statement, which does not include any explanation of the 
basis for the examiner's opinion.  

In contrast, the October 2006 VA examiner's opinion includes 
a complete review of medical records from the veteran's 
military service and at the VA subsequent to her discharge, 
as well as the results of a comprehensive interview and 
mental testing.  Furthermore, the conclusions of the October 
2006 VA examiner are fully supported by the results of the 
clinical tests performed, as well as by evidence from the 
veteran's VA medical records documenting her medical care 
after her discharge from the military.  Based upon the 
foregoing, the Board assigns greater probative weight to the 
October 2006 opinion from the VA examiner.  Therefore, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim for service connection for depression.

The veteran has repeatedly contended that her depression was 
caused or aggravated by the pain of her service-connected 
disabilities.  Though the veteran may attest to symptoms she 
has experienced, she is not competent to opine on the 
diagnosis or etiology of her disability.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As a lay 
person, the veteran simply does not have the necessary 
medical training and/or expertise to make a diagnosis or 
determine the cause of her depression.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board concludes that the most probative evidence of 
record does not link the veteran's depression to her service-
connected disabilities.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Accordingly, the Board concludes that service 
connection for depression is not warranted.  

B.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals 
the denial of a claim for an increased disability rating for 
a disability for which service connection was in effect 
before she filed the claim for increase, the present level of 
the veteran's disability is the primary concern, and past 
medical reports should not be given precedence over current 
medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994).  However, where VA's adjudication of the claim for 
increase is lengthy and factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms which would warrant different ratings, different or 
"staged" ratings may be assigned for such different periods 
of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage and 
the functional loss with respect to all of these elements.  In 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints and 
muscles, or associated innervations, or other pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, 
swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
misaligned joints due to a healed injury are entitled to at 
least the minimal compensable rating for the joint.  38 C.F.R. 
§ 4.59.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 4 
Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  
This would result in pyramiding, contrary to the provisions of 
38 C.F.R. § 4.14.

1.  Knee Disorders

A.  Medical Evidence

The veteran was afforded a VA examination of her knees in May 
2005.  At that examination, the veteran reported she 
experienced daily aches in her knees, as well as grinding and 
crunching when bending.  The veteran further reported sharp 
pains when going up and down stairs.  Moderate to severe 
flare-ups, lasting 1 to 2 days, and relieved with rest and 
ibuprofen, were also reported by the veteran.  At that time, 
the veteran reported use of a knee brace, but no cane.  The 
veteran did not relate any instances of dislocation or 
recurrent subluxation.  Upon examination, the VA examiner 
noted that the veteran's knees appeared normal with no 
swelling or erythema.  The examiner observed no warmth or 
joint line tenderness.  Range of motion of the left knee and 
right knee was measured to be 0 to 135 degrees.  The 
veteran's collateral ligaments were noted to be stable to 
varus and valgus stress.  McMurray's and Drawer's tests are 
negative.  No additional limitations were noted upon 
repetition of motion.  X-rays indicated mild patellofemoral 
degenerative change.

The veteran was afforded a second VA examination of her knees 
in April 2008.  At that examination, the veteran reported 
that she required the intermittent, but frequent use of a 
walker.  She further reported her ability to stand for up to 
one hour, and to walk for up to one-quarter of a mile.  The 
veteran stated that she experiences pain and giving way in 
both knees, but no instability, weakness, stiffness, locking, 
effusion, flare-ups, or inflammation.  The veteran also did 
not report any instances of dislocation or subluxation.  Upon 
examination, the veteran's gait was noted to be antalgic.  
Range of motion of the left knee and right knee was measured 
to be 0 to 110 degrees active, and 0 to 125 degrees passive.  
No additional limitation of motion was noted with repetition.  
The examiner further noted tenderness and painful movement, 
but no evidence of crepitation, masses, clicks or snaps, 
grinding, instability, or patellar or meniscus abnormalities.  
X-rays indicated mild arthritic findings without osseous 
abnormalities.   

At her November 2008 hearing, the veteran's mother testified 
that the veteran regularly experiences stumbles and falls due 
to her knees giving way.  The veteran's mother further 
testified that the veteran is unable to complete household 
tasks, is unable to care for her daughter, and is unable to 
drive because of her disabilities.  The veteran testified 
that she stumbles three or four times a week, and falls once 
or twice a month because of her knee problems and 
radiculopathy of her left leg.  She rated her daily knee pain 
as a seven or eight out of ten.  The veteran further 
testified that she was unemployed because of her pain.  

The veteran's medical records are negative for any findings 
of instability of the veteran's knee, except for the recorded 
complaints of the veteran in outpatient treatment notes in 
August 2005, wherein the veteran reported that her knees have 
a tendency to give way, especially on the left; and in 
October 2005, wherein the veteran complained that she had 
experienced episodes of falling, and her left knee giving 
way, but she was unsure whether it was because of her knee 
problem or the radiculopathy in that leg.  None of the 
treatment records document a loss of range of motion of the 
knees worse than what was recorded in April 2008.

The normal range of motion for the knee is to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a. 

Regarding the veteran's limitation of motion due to 
degenerative joint disease, for the veteran to be entitled to 
an increased rating of 20 percent, the evidence would have to 
show that she has flexion limited to 30 degrees or its 
equivalent.  Though the veteran does not exhibit the 
limitation of flexion that is generally required to receive 
even a compensable rating under Diagnostic Code 5260, the 
veteran manifests other symptoms including pain, antalgic 
gait, x-ray evidence of arthritis, and limitation of 
activities, in addition to the demonstrated decrease in the 
range of motion of the knees.  The Board finds that the 
veteran's symptomatology is consistent with a 10 percent 
evaluation, but no higher.  Similarly, the veteran is not 
entitled to a 20 percent evaluation under Diagnostic Code 
5261 since leg extension has not been shown to be limited to 
15 degrees or more.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and the holdings in DeLuca.  However, an increased 
evaluation for the veteran's left knee and right knee disorder 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 percent 
rating, and no higher.  In this regard, the Board observes 
that the veteran has complained of pain and weakness on 
numerous occasions.  However, the effect of the pain 
experienced by the veteran is contemplated in the currently 
assigned 10 percent disability evaluation under Diagnostic 
Code 5260 or 5261.  The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the preponderance 
of the evidence is against a higher evaluation.

Consideration has been given to VAOPGCPREC 9-2004 wherein the 
VA Office of General Counsel (OGC) concluded that a veteran 
can receive separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion), and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  
However, as discussed above, the April 2008 examination 
reflects that bilateral knee flexion that was nearly full and 
extension that was normal.  A separate compensable 
evaluations for loss of flexion and extension is not 
warranted.  

The Board further observes that, in the absence of limitation 
of motion of the involved joint, a 10 percent rating is 
assignable with X-ray evidence of involvement of two or more 
major joints.  A 20 percent rating is assigned with X-ray 
evidence of involvement of two or more major joints with 
occasional incapacitating exacerbations.  38 C.F.R. 4.71, 
Diagnostic Code 5003.  The reports of the May 2005 and April 
2008 VA examinations made no findings of occasional 
incapacitating exacerbations of the veteran's degenerative 
joint disease of the knees.  VA outpatient treatment records 
are similarly silent.  As such, the assignment of a 20 
percent rating under Diagnostic Code 5010-5003 for the 
veteran's degenerative joint disease of the knees would be 
inappropriate.  It would also be inappropriate to assign 
separate compensable ratings under Diagnostic Code 5010-5003 
for limitation of motion of a specific joint that is 
noncompensable under the appropriate diagnostic codes.

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 
30 percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Subluxation of the patella is 
"incomplete or partial dislocation of the knee cap." Rykhus 
v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's 
Illustrated Medical Dictionary at 1241, 1599 (27th edition 
1988)).  Though the veteran has complained of recurrent 
giving way of the knees, no instability in either of the 
veteran's knees has been observed upon examination.   Both VA 
examinations described the veteran's knees as being stable.  
There is also no contemporaneous evidence showing subluxation 
or lateral instability.  Such evidence weighs against the 
assignment of a 10 percent evaluation under Diagnostic Code 
5257, as slight recurrent subluxation and lateral instability 
has not been shown.  

Recognition is given to the fact that the OGC has also 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  The OGC 
concluded that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
x-ray findings and limitation of motion, limitation of motion 
under Diagnostic Codes 5260 or 5261 need not be compensable 
but must at least meet the criteria for a zero-percent 
rating.  A separate rating for arthritis could also be based 
on x-ray findings and painful motion under 38 C.F.R. § 4.59.  
See VAOPGCPREC 9-98 (August 14, 1998).  As instability of the 
knees has not been demonstrated, the assignment of separate 
ratings would be inappropriate.

Further, as there is no evidence that the veteran is 
experiencing any favourable or unfavourable ankylosis of the 
left knee, she is not entitled to compensation under 
Diagnostic Code 5256.  There is also no indication that the 
veteran suffers from a dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint, entitling her to compensation under Diagnostic Code 
5258. 

Additionally, as the record contains no evidence showing that 
the veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Thus, the Board finds that the 10 percent evaluations are 
appropriate and that there is no basis for awarding a higher 
evaluation for the veteran's service-connected left knee 
and/or right knee disorder.  The preponderance of the 
evidence is against the veteran's claim for an increased 
rating from 10 percent for her left knee and right knee 
disorder.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the doctrine of reasonable 
doubt is not for application, and the veteran's claim must be 
denied.

2.  Lumbar Spine Disorder

By way of history, the Board notes that the veteran was 
initially granted service connection for low back disability 
in a December 1992 rating decision.  A 10 percent disability 
rating was assigned.  That rating remained in effect until a 
June 2004 rating increased the rating assigned to the 
veteran's back disability to 20 percent.  The appealed 
September 2005 rating decision decreased the rating to 10 
percent, effective from December 2005.  However, as the 
veteran's overall combined rating remained unchanged, there 
was no requirement to provide notice of the reduction.  See 
38 C.F.R. § 3.105 (e).  

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2008).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension. 
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

The veteran was afforded a VA examination of her lumbar spin 
in May 2005.  At that time, the veteran reported constant 
moderate back pain, with occasional episodes of severe pain 
occurring weekly and lasting a few days.  The veteran reported 
that during flare-ups, she was severely limited in her 
activities.  At that time, the veteran did not use a back 
brace or a cane.  Upon examination, the veteran's back 
appeared normal, with no tenderness to palpation.  The veteran 
demonstrated flexion to 65 degrees with pain starting at 20 
degrees.  Extension was limited to 15 degrees by pain.  
Lateral bend to the left was 20 degrees, to the right was 15 
degrees, limited by pain.  Rotation to the left and right was 
measured as 30 degrees.  No additional limitations were noted 
with repetition.  Neurological examination revealed normal 
sensation with no muscle atrophy and normal muscle tone.  No 
ankle jerks were noted.  No DDD was apparent in x-rays.

The veteran was afforded a second VA examination of her lumbar 
spine in October 2006.  The veteran reported fatigue, 
decreased motion, stiffness, weakness, spasms, and severe 
sharp stabbing pain in her back occurring constantly in her 
low back, with radiation to her left leg.  The veteran further 
reported flare-ups occurring weekly and lasting three to seven 
days, during which she was unable to engage in daily 
activities, alleviated with rest and medication.  The veteran 
was observed to walk with a walker.  Upon examination, the 
veteran was observed to have some tenderness and pain with 
motion, but no spasms, atrophy, guarding or weakness.  Posture 
was stooped but symmetrical, and gait was antalgic.  There was 
no abnormal spinal curvature.  Motor examination revealed 
normal strength in all joints of the lower extremities.  
Sensory examination revealed impairments in both the upper and 
lower extremities.  Reflexes were normal, except in the left 
ankle.  No ankylosis of the spine was observed.  The examiner 
noted that range of motion was not measured because the 
veteran was not cooperative, indicating that it was too 
painful to move.  MRI indicated foraminal narrowing at L5 and 
S1.  Nerve conduction studies of the left lower extremity were 
normal.  EMG studies were normal.  The veteran stated that she 
was unable to work, and that she was unable to sit for more 
than fifteen minutes at a time.  The examiner noted, however, 
that the veteran was able to sit for the interview for more 
than thirty minutes with no problems.  The examiner concluded 
that the veteran's disability had severe effects on many 
activities of daily living.  

A third VA examination of the veteran's back was conducted in 
April 2008.  The veteran reported spasms, and constant, 
moderate, stabbing or aching pain, occurring daily, with 
radiation to the left leg.  Severe flare-ups occurred weekly 
lasting one to two days, and were alleviated with rest.  The 
veteran reported no incapacitating episodes during the past 
year.  She stated that she was able to walk one-quarter mile 
with her walker.  Upon examination, the veteran was observed 
to have tenderness and pain with motion, but no spasms, 
atrophy, guarding, or weakness.  Posture was normal, but gait 
was antalgic.  No abnormal spinal curvature was observed.  
Motor examination was normal except for left great toe 
extension.  Sensory examination revealed decreased sensation 
in the left lower extremity.  Ankle jerk reflexes were absent.  
The veteran demonstrated flexion to 65 degrees, extension to 
20 degrees, lateral flexion right to 25 degrees, left to 30 
degrees, lateral rotation to the right and left to 30 degrees, 
with no additional loss of motion on repetition.  MRI results 
again revealed foraminal narrowing, and degenerative changes.  
The veteran reported that her unemployment was partly due to 
her back problems, and partly due to being a stay at home 
mother.  The examiner concluded that the veteran's back 
disorder caused moderate to severe effects on the veteran's 
activities of daily living.

Review of the veteran's VA outpatient treatment records 
indicates that she has been seen regularly throughout the 
pendency of this appeal for complaints of back pain.  The 
veteran underwent two epidural steroid injections in 2006 to 
treat the pain, as well as a diagnostic injection in November 
2007, and radiofrequency neuroablation in March 2008.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favourable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavourable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavourable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

At his April 2008 VA examination, the veteran demonstrated 
forward flexion to 65 degrees, and combined range of motion of 
210 degrees, which entitles him to a 10 percent rating under 
the general rating formula detailed above.  Similar findings 
were reported at her May 2005 VA examination.  Recognition is 
given to the fact that the May 2005 examination indicated that 
pain started at 20 degrees flexion, and that such a finding 
could support the assignment of a higher rating under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca.  However, the 
Board finds that the evidence of record does not support such 
a conclusion.  Indeed, as discussed above, the record 
demonstrates that the veteran enjoys a long history of 
exaggerating her symptomatology.  See VA outpatient notes from 
May 2000, November 2003, October 2005, and May 2006.  The 
October 2006 VA examination clearly notes that the 
uncooperative nature of the veteran's participation in her 
examination.  The veteran's overall tenor during her personal 
hearing was also suspect and caused the undersigned to 
question the veracity of her complaints.  

Therefore, under the new regulations for rating cervical 
disabilities, the veteran is entitled to a disability rating 
of 10 percent, and no higher.  As the veteran's back disorder 
is productive of a disability that is compensable under the 
General Rating Formula, the Board finds that the veteran is 
not entitled to a separate rating for arthritis under 
Diagnostic Code 5003.

It must be noted that the evidence shows that the veteran has 
degenerative disc disease such as to warrant consideration of 
her disability under Diagnostic Code 5243, intervertebral disc 
syndrome.  

Diagnostic Code 5243 provides for a 10 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; a 40 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a.

With to the question of the total duration of incapacitating 
episodes over the past 12 months, the exact length of time the 
veteran has experienced painful symptomatology is unclear.  
She alleges continuous pain, but she also clearly experiences 
limited episodes of increased symptoms.  Regardless, the 
veteran's reported attacks of back pain do not precisely meet 
the level of "incapacitating episode" as defined by the 
revised criteria, which describes an incapacitating episode as 
being a period of acute signs and symptoms due to 
intervertebral disc syndrome which requires bed rest 
prescribed by a physician and treatment by a physician.  There 
is no indication that the veteran has ever been placed on bed 
rest as a result of her lumbar spine disorder.  Therefore, the 
Board finds that the veteran must be rated under the General 
Rating Formula to determine the impact of her DDD of the 
lumbar spine.

Additionally, as the record contains no evidence showing that 
the veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Thus, the Board finds that a 10 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for the veteran's service-connected low back 
disorder.  The preponderance of the evidence is against the 
veteran's claim for an increased rating from 10 percent for 
her low back disorder.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the doctrine of 
reasonable doubt is not for application, and the veteran's 
claim must be denied.

Finally, with respect to the rating reduction from 20 to 10 
percent, the Board notes that the 20 percent rating was 
assigned based on the findings of a May 2004 VA examination 
that, in pertinent part, showed loss of flexion to 57 
degrees.  The aforementioned May 2005 and April 2008 VA 
examinations document that range of motion of the 
thoracolumbar spine was from zero to 65 degrees.  As 
improvement of the veteran's lumbar spine disability was 
clearly demonstrated, the reduction was proper.

Extraschedular consideration

In denying the claim for higher ratings, the Board also 
has considered whether the veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected bilateral knee or low back disabilities is 
inadequate.  A comparison between the level of severity and 
symptomatology of the veteran's bilateral knee and low back 
disability with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describes 
the veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the veteran 
has required frequent hospitalizations for her knee or back 
disabilities.  Indeed, it does not appear from the record 
that she has been hospitalized at all for those disabilities.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to those disabilities.  
There is nothing in the record which suggests that the 
disabilities of the knees and low back in and of themselves 
markedly impacted her ability to perform her job.  Moreover, 
there is no evidence in the medical records of an exceptional 
or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for depression is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected patellofemoral pain syndrome of the 
left knee is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected patellofemoral pain syndrome of the 
right knee is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected degenerative disc disease of the lumbar 
spine is denied.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


